UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6825


DAVID HENRY ROGERS,

                Petitioner - Appellant,

          v.

REUBEN F. YOUNG,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00842-CCE-LPA)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Henry Rogers, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Henry Rogers appeals the district court’s orders

denying his 28 U.S.C. § 2254 (2012) petition and denying his

motion for reconsideration.          We dismiss the appeal.

           First,      Rogers    did    not       timely       appeal    the   district

court’s order denying his § 2254 petition.                     Absent circumstances

warranting tolling, parties are accorded thirty days after the

entry of the district court’s final judgment or order to note an

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely   filing   of    a   notice     of       appeal    in    a    civil   case    is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The    district      court’s         order     denying      Rogers’      § 2254

petition was entered on the docket on December 13, 2013.                            Rogers

did not timely file his motion for reconsideration, nor did he

obtain   an   extension         or   reopening           of    the    appeal     period.

Accordingly, Rogers’ notice of appeal, filed approximately five

months after the denial of his § 2254 petition, was untimely. *

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal, May 12, 2014, is the earliest
date it could have been properly delivered to prison officials
for mailing to the court.     Fed. R. App. P. 4(c); Houston v.
Lack, 487 U.S. 266, 276 (1988).


                                            2
Accordingly,        we    dismiss       Rogers’    appeal   of    the   denial       of   his

§ 2254 petition for lack of jurisdiction.

                 Moreover, to the extent Rogers appeals the denial of

his motion for reconsideration, he fails to show his entitlement

to a certificate of appealability.                      28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the      merits,    a    prisoner    satisfies      this   standard        by

demonstrating         that      reasonable        jurists   would       find    that      the

district       court’s     assessment       of    the   constitutional         claims      is

debatable      or     wrong.       Slack     v.    McDaniel,      529   U.S.    473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Rogers has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the remainder of the appeal.                                   We

dispense       with      oral    argument        because    the    facts       and     legal



                                              3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4